     Case 1:20-cv-01162-NONE-EPG Document 33 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     DANIEL MONTES, et al.,                             Case No. 1:20-cv-01162-NONE-EPG
10
                               Plaintiffs,              ORDER REGARDING STIPULATION TO
11                                                      GRANT CROSS-DEFENDANT EDUARDO
                   v.                                   SOTO A CONTINUANCE TO RESPOND
12                                                      TO THE CROSS-CLAIM
13   BEE SWEET CITRUS, INC., et al.,                    (ECF No. 32)
14                             Defendants.
15
     BEE SWEET CITRUS, INC.,
16
                              Cross-Claimant,
17
                   v.
18
     EDUARDO SOTO, et al.,
19
                              Cross-Defendants.
20
21          Pursuant to the stipulation of the parties (ECF No. 32), IT IS ORDERED THAT the time

22   for Cross-Defendant Eduardo Soto to respond to the cross-claim is extended to January 29, 2021.
     IT IS SO ORDERED.
23

24      Dated:    January 3, 2021                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    1
